 

 

 

NORTHERN DISTRICT OF TEXAS

FILED

ic CIVIL ACTION NO. 4-21CV-187-9

CLERK, U.S. DISTRICT COURT
BywL:

US. DISFICE COURT UV UUL8 7-O “PEWOS5 OO 9 tet 1of11 PagelD1

 

 

uty

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

NAKISHA JACKSON,
PLAINTIFF
V.
TARRANT COUNTY CORRECTIONS CENTER, ET AL.
DEFENDANT

CERTIFICATE OF SERVICE

I certify under penalty of perjury that the foregoing is true and correct. I am REQUESTING
COURT MARSHAL SERVICE OF SUMMONS AND COMPLAINT to the entities listed as the
defendants and those named as the actors on behalf of the entity at those service locations.
Deposit for service enclosed. I do not consent to a magistrate.

“Vii

NaKisha Jackson o2/. 23 | 202
44 (Rev 1029 Case 4:21-cv-00187-0 BEYEEGOVERSHEEE 1 Page 2 of 11 PagelD 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of

leadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

(a) PLAINTIFFS (ALAS HAD AOL

(b) County of Residence of First Listed Plaintiff

ThretyT

 

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

W773

DEFENDANTS 7IWEART (00 NTY Coeeetnios 5
ETAL

County of Residence of First Listed Defendant | Keen V [

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known) -

 

 

I. BASIS OF JURISDICTION (Place an “x” in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif
(For Diversity Cases Only) and One Box for Defendant)
[-]1 U.S. Govemment Federal Question ome DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (J 1 Incorporated or Principal Place C]4¢ (4
of Business In This State
(]2 U.S. Government (14 Diversity Citizen of Another State (]2 [CJ 2. Incorporated and Principal Place []5 ([[]5
Defendant (Indicate Citizenship of Parties in Item II] of Business In Another State
Citizen or Subject of a ()3 (] 3. Foreign Nation Cle (6
Foreign Country

 

 

  
  

110 Insurance PERSONAL INJURY
120 Marine 310 Airplane
130 Miller Act 315 Airplane Product
140 Negotiable Instrument Liability
150 Recovery of Overpayment | 320 Assault, Libel &
& Enforcement of Judgment Slander
151 Medicare Act | 330 Federal Employers’
152 Recovery of Defaulted Liability
Student Loans 340 Marine
(Excludes Veterans) 345 Marine Product
O 153 Recovery of Overpayment Liability
of Veteran’s Benefits 350 Motor Vehicle
C 160 Stockholders’ Suits 355 Motor Vehicle
[_] 190 Other Contract Product Liability
195 Contract Product Liability 360 Other Personal
196 Franchise Injury
362 Personal Injury -
Medical Malpractice

 
  
  

| |210 Land Condemnation

 

(| 440 Other Civil Rights
[_]220 Foreclosure _| 441 Voting
230 Rent Lease & Ejectment 442 Employment
240 Torts to Land 443 Housing/
245 Tort Product Liability Accommodations
CI 290 All Other Real Property 7 445 Amer. w/Disabilities -
Employment
| 446 Amer. w/Disabilities -[ |
Other
| 448 Education

 

IV. NATURE OF SUIT (Place an “XX” in One Box Only)

   

   

PERSONAL INJURY [|]
oO 365 Personal Injury -
Product Liability [7]
[_] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
[_] 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
370 Other Fraud
37) Truth in Lending
[_] 380 Other Personal |
Property Damage
TC 385 Property Damage
Product Liability

prac titbabe E |
Habeas Corpus:

|_| 463 Alien Detainee

| }510 Motions to Vacate
Sentence

|_| 530 General

|_| 535 Death Penalty

Other:

540 Mandamus & Other

|_| 550 Civil Rights

|_| 555 Prison Condition

|_| 560 Civil Detainee -
Conditions of
Confi

 

 

Click here for: Nature of Suit Code Descriptions.

    

  
    

     
 

      
  

   
  
  
   
       
     
   
     
    
     
   
    
 

625 Drug Related Seizure |_| 422 Appeal 28 USC 158 375 False Claims Act
of Property 21 USC 881 |_| 423 Withdrawal 376 Qui Tam (31 USC
690 Other 28 USC 157 3729(a))
400 State Reapportionment
|_} 410 Antitrust
820 Copyrights 430 Banks and Banking
, 830 Patent 450 Commerce
835 Patent - Abbreviated 460 Deportation
New Drug Application 470 Racketeer Influenced and
840 Trademark Corrupt Organizations
880 Defend Trade Secrets Hl 480 Consumer Credit
710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Act | 485 Telephone Consumer
720 Labor/Management SUC AL Protection Act
Relations 861 HIA (1395ff) 490 Cable/Sat TV
740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) wl 891 Agricultural Acts

893 Environmental Matters
: ic as |_| 895 Freedom of Information
870 Taxes (U.S. Plaintiff Act

791 Employee Retirement
Income Security Act

 
   

or Defendant) 896 Arbitration
871 IRS—Third Party 899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of

462 Naturalization Application
465 Other Immigration
Actions

Agency Decision
|] 950 Constitutionality of
State Statutes

      
 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)
Ss Original 2 ‘Removed from 3
Proceeding State Court

Remanded from C4 Reinstated or oO 5 Transferred from oO 6 Multidistrict oO 8 Multidistrict

Appellate Court

Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

 

Cite the U.S. Civil Statute te ter eiag. 3s filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

PW Ber | | Sh DeTwHerT

 

IS A CLASS ACTION

DEMAND $ CHECK YES only if demandgd in complaint:

 

% 000, 000-0 JURY DEMAND: Yes []No
T 7

DOCKET NUMBER

 

 

 

VI. REQUESTED IN = [] CHECK IF THIS
COMPLAINT: UNDER RULE 23, F.R.Cv.P.
VIN. RELATED CASK(S)
IF ANY (See instructions):
DATE
07/24|1001
FOR OFFICE USE ONLY

RECEIPT # AMOUNT

 

APPLYING IFP

 

_-

—

JUDGE MAG. JUDGE
Case 4:21-cv-00187-O Document 1 Filed 02/24/21 Page 3of11 PagelD3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the
Northern District of Texas [-]

Fort Worth Division

NAKISHA JACKSON 4-21 CV -187-0

Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-jy-
TARRANT COUNTY CORRECTIONS CENTER

CITY OF ARLINGTON JAIL
ARLINGTON POLICE DEPT

Jury Trial: (check one) Yes [No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Ne ee ee ee eee ee ee ee ee es ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social

| security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; 2 minor’s initials; and the last four digits of a financial account number.
|

|

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6
Case 4:21-cv-00187-O Document 1 Filed 02/24/21 Page 4of11 PagelD 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

NAKISHA JACKSON

PO BOX 202967

ARLINGTON TX 76006
City State Zip Code

TARRANT

 

817-240-1571

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (Gf known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

TARRANT COUNTY CORRECTIONS CENTER

 

 

100 N. Lamar St.

FORT WORTH TX 76196
— City State Zip Code

 

 

 

817-884-1195

 

 

[J Individual capacity Official capacity

 

 

 

CITY OF ARLINGTON JAE
620 West Division St
ARLINGTON TX 76011

City State Zip Code
TARRANT

 

817-459-5648

 

 

[| Individual capacity Official capacity

Page 2 of 6
Case 4:21-cv-00187-O Document 1 Filed 02/24/21 Page5of11 PagelD5

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II.

Defendant No. 3

 

 

 

 

Name ARLINGTON POLICE DEPT
Job or Title (if known) BS
Address 620 West Division St
ARLINGTON = ~—*‘TX 76011
City State Zip Code
County TARRANT
Telephone Number (817) 459-5700

 

E-Mail Address (if known)

 

[] Individual capacity Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[ ] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
First amendment-right to free speech and governmental redress of grievances;

Fourth Amendment- NO warrants and arrested without probable cause;

Fourteenth Amendment-no due process, delayed arraignment with awareness of fraud, illegal
detainment, denied release after bail, delayed cell assignment to preventme = speaking to my counsel

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? N / k

Page 3 of 6

 
Case 4:21-cv-00187-O Document 1 Filed 02/24/21 Page 6of11 PagelD6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Ill.

n/a

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

SEE ATTACHED DOCUMENT LABELED SECTION I! D

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

Arlington and Fort Worth TX

 

What date and approximate time did the events giving rise to your claim(s) occur?

August 26-Sept 1, 2020

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

| was falsely accused of harassment in a Louisiana state court which lacked jurisidiction. There was no
violation, there was no legal judgment, and no probable cause to arrest me. There was no due diligence
by Texas authorities to validate the claims prior to engaging.

 

Page 4 of 6

 
Case 4:21-cv-00187-O Document1 Filed 02/24/21 Page 7of11 PagelD 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

| was subjected to 2 jails in the middle of a respiratory pandemic where there was no distancing and masks were
not on all inmates at the city facility. | was a free person and was subjected unnecessarily. Texas had the legal
obligation to release me no matter what Louisiana said.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

| am requesting all identifying information including but not limited to my name, address, and mugshots be
scrubbed from the Tarrant County and Arlington jail systems, as they have no right to my information. | am also
requesting money damages in the amount of 5 million dollars for liability incurred personally and on my business,
including damage to professional standing, lost wages, and attorney fees for 3 different attorneys, due to the
state of Texas giving jurisdiction to the State of Louisiana unlawfully, risking my health and saftey in a pandemic
to assist in covering a crime, and continuing to violate my civil rights on Texas' own accord. Louisiana is NOT
Texas.

 

Page 5 of 6
Case 4:21-cv-00187-O Document1 Filed 02/24/21 Page 8of11 PagelD 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: oz] 24 | ZozZi

 

Signature of Plaintiff

Printed Name of Plaintiff  NAVIsHH JACKSON

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

City " State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 4:21-cv-00187-O Document 1 Filed 02/24/21 Page9of11 PagelD9

Jackson vs TCCC, Arlington City Jail, Arlington Police Dept.

SECTION II D CONTINUED:

Arlington Police Dept—unknown officers

1. Entered private property with no search warrant for the building and no arrest warrant for me.
2. They illegally searched a private building for me because my new office location was not published.

3. Expressed that they were there only to give the federal agent jurisdiction, there were no Texas
charges.

4. The federal agent had no warrant and was in the building >30 mins without a warrant and Arlington
PD was aware.

5. They tried to arrest me without it, and then | called the clerk of court in Shreveport to verify the
warrant verbally because the police did not volunteer to leave, knowing they did not have a warrant. |
still never saw it. | went to avoid further disruption at my place of business and the return of the police
with a vengeance.

6. | was falsely arrested August 26, 2020, around 11:30 am in Arlington, TX in front of my staff and
business partners.

Arlington city jail
1. Once at the jail there was no information on the warrant or in the system about me having a violation

2. | told the intake clerk, with the arresting federal agent present, the warrant was not legal, Louisiana
had no jurisdiction, this case was already in the Supreme Court of the United States, and the federal
agent arresting me had prior knowledge of that.

3. Bond was set at $5,000, bail was posted 3 times, in time for each arraignment after my noon arrival,
and | was not released.

4. | was held in general holding with people without a mask for almost 12 hrs, unnecessarily. Then kept
overnight.

5. My arraignment kept being delayed. Once arraigned at 9 am, the morning of August 27, 2020, | signed
a bond order in, an in-person arraignment for $5,000, posted bail again within 30 mins after, and was
not released.

6. Right Before transfer to county on Aug 27, 2020, around noon, a guard told me the bail notice had not
been faxed to them. | had notified the bondsmen right after arraignment around 9:30-10:00 and was
told it had been faxed, multiple times.

Page 1 of 2
Case 4:21-cv-00187-O Document1 Filed 02/24/21 Page10o0f11 PagelD 10

Jackson vs TCCC, Arlington City Jail, Arlington Police Dept.
SECTION I] D CONTINUED:

Judge Cooper

1. My arraignment was delayed on Aug 26, 2020, but the guard was confused because | sat there all day,
they were not busy, and it was 9 pm. So, he took me to the video arraignment with Judge Cooper.

2. Judge Cooper proceeds to tell the guard | am not on the list to be arraigned by her because she had
an “email” § stating that a fugitive charge was being added. | had not committed any crimes.

3. 1 asked her to speak to my lawyer, and she ordered that | be returned to my cell.

4. The next morning | was arraigned by a different Judge in Arlington City Jail, and there was no fugitive
charge.

Tarrant County Corrections Center

1. | was booked by 2 pm, Thursday Aug 27, 2020, and around 2:30-3 pm my attorney came to see me
and was turned away because | did not have a “cell assignment.”

2. | was given notice that | would be on the 10:15pm arraignment because the guard saw | had posted
bail 5 times, but she said she did not know what was going on.

3. The guard later notified me that | was not getting arraigned that night, and | was to dress out. | was
brought to a cell at 3 am. Friday Aug 28, 2020. Later, | became aware that cell was available by 12 noon
the day before. | was held in general holding with anywhere from 10-20 other people, for
approximately 15 hrs, in close proximity, in the middle of a pandemic, as a free person with Tarrant’s
awareness that | bailed out 5 times.

4. | had no personal access to the phones for 6 days. | had to ask other inmates to use their IDs to call
out. | explained to more than one guard that the phone identification system was not recognizing my
name or my number, and | could not call out. Nothing was done.

5. | was held in Tarrant County Corrections Center for 5 nights as a free person, with falsified fugitive
charges.

Tarrant County Clerk and Tarrant County Corrections Center

1. Mishandled the bail procedure and money- not properly posting it to allow me to bail out; accepting it
on the bondsman’s end but declining it internally.

2. Conspired with a judge by email to add a fraudulent fugitive charge to illegally detain me.

Page 2 of 2 0 Z02 |
Case 4:21-cv-00187-O Document1 Filed 02/24/21 Page11of11 PagelD 11

 

%s

“paniesel Sq4B) fy ‘0Z0z ABW {eO/UeS [2S0d ‘SN @ dvldg “eleseu 20} yOu s} eGeyoed S]UL “Mel [esapS} JO UONE|OIA BOQ Aew sosnsiN
*SqUOLUCIUS geUOTEUIEIU! JEW) AOU PUB gflBW Aqoud Sulpues uy esn JO} Ayaj08 pepjAosd 8] pus gedINeg [E}S0g “Sf ey} Jo Apedoud ey Ss} Bubeyoed su.

 

 

3SN WWNOILVNUSANI ONY DILSAWOG Od aa ose ‘822 [ed87

 

29h]
YL pom 440}

ole WA
AS 01M }oS

  

 

    

 

 

 

 

“pod HH oul ueOS
‘dryjolg ebeyoe, eau) einpeyos OL

 

 

2/1 6X 2/1 Sb dO

0202 AeW 4rtda vL00001L0000Sd

mA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GSUYNSNI = GSNOVEL

LHOIM ANY i SVU SINO-

AAdOTAANS Alwy LV14

 

 

 

 

     

 

  
 

 

 

bL ISK) NBN _ sy
yang) 20 ry. yey 19 9ZZS PSOL LOLS 90S SOS6
° 4 ° \ _
\ ov ah *eBRI9A09 Jo Ss J ONEUIOBLI COG 4,
N IEW OnSewog
ey} o Sop eouesnsul,
490 . |;

4 Mey we P YAGWNN eDNINOVHL SdSN }jpesn USUM ml
| YU! POPU] wm
LAYVLIL NOW, Od . ZOLOLXLUMOM MOY |
i Suopeunse OL€ WH LS HLOL M LOS oe SdSN @

ou) KAY CN wou ’(Ajdde suon ioe aWlop 1SOW @
<WOySdSfi LV Si LISIA x TIIVWW ¥* 1b poyoodxg m
@391AUIS TULSOd
SIIVIS GILINN <a ALIO Ol ud
Lecce —I A L | y $000 Lzfez/20 ‘AW AMSAMA GaL03dxa HH | <a_|
@
@AVG-E IVI ALIHOIdd
Zsilevit :
a _ Bsz 90 3 J 4 \
J agyINOAY 3OvISOd sons & 1d SS3ud
adO12AN3 BAVy LVI WS OL ATWUl SSFUd aaa ; eS ;
IW ALINO!dd a6U8 en RS :

  

 

 

 

 

 

 

   

A090 4 6 2?

\

 

od

4
